EXHIBIT 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment declares monthly dividend for Class A and B shareholders TORONTO, Oct. 25 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has declared monthly dividends of $0.0825 per Class A share and $0.08333 per Class B share payable on each of November 30, 2007, December 28, 2007 and January 31, 2008 to shareholders of record at the close of business on November 15, 2007, December 14, 2007 and January 15, 2008 respectively. Corus' Board of Directors reviews the dividend on a quarterly basis.
